Citation Nr: 0949100	
Decision Date: 12/31/09    Archive Date: 01/13/10

DOCKET NO.  09-05 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas


THE ISSUE

Entitlement to nonservice-connected pension.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel

INTRODUCTION

The Veteran had active military service from February 1959 to 
May 1959.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a June 2007 rating decision.


FINDING OF FACT

The Veteran did not serve on active duty during a period of 
war.


CONCLUSION OF LAW

The Veteran's military service does not meet threshold 
service eligibility requirements for VA non-service-connected 
pension benefits.  38 U.S.C.A. §§ 101, 5107 (West 2002); 38 
C.F.R. §§ 3.1, 3.2(f), 3.3(a)(3), 3.203 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that he deserves a nonservice connected 
pension as a result of his service.  The Veteran competently 
explained at his hearing that he currently has a number of 
physical ailments, including headaches, foot problems, and 
nerve problems to mention just a few.  The Veteran also 
credibly explained how these heath problems impaired his 
daily life.

The Board has carefully reviewed the Veteran's contentions 
and the evidence of record, and the Board sympathizes with 
the Veteran's current situation.  However, for the reasons 
discussed below, the Board is precluded by law from granting 
the Veteran's claim.

Under VA regulations, the payment of nonservice-connected 
pension benefits is provided to Veterans who are permanently 
and totally disabled from a nonservice-connected disability 
which is not the result of willful misconduct, but only where 
the Veteran has the requisite active wartime service.  38 
U.S.C.A. § 1521(a); 38 C.F.R. §§ 3.3, 3.314(b).

A Veteran meets the service requirements of that section if 
he or she served in active military, naval or air service 
under one of the following conditions: (1) for ninety days or 
more during a period of war; (2) during a period of war and 
was discharged or released from service for a service-
connected disability; (3) for a period of ninety consecutive 
days or more and such period began or ended during a period 
of war; or (4) for an aggregate of ninety days or more in two 
or more separate periods of service during more than one 
period of war.  38 U.S.C.A. § 1521(j); 38 C.F.R. § 3.3(a)(3).

Active military, naval, or air service includes active duty, 
any period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in the line of duty, and any 
period of inactive duty training during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in the line of duty.  38 C.F.R. § 3.6(a).

In this case, the Veteran's DD-214 indicates that he served 
on active duty from February 1959 to May 1959; and at his 
hearing before the Board in May 2009, the Veteran both 
affirmed that those were the dates he served in the military 
and testified that he did not have any subsequent military 
service.  Thus, the Veteran's service did not fall during a 
wartime period; and his service therefore does not meet the 
requirement for nonservice-connected pension benefits.  

While the Board is sympathetic toward the Veteran, it is 
bound by the law, and this decision is dictated by the 
relevant statutes and regulations.  As such, regardless of 
how disabled a person may currently be, without the requisite 
wartime service, the Board is without authority to grant 
benefits simply because it might perceive the result to be 
equitable.  See 38 U.S.C.A. §§503, 7104; Harvey v. Brown, 6 
Vet. App. 416, 425 (1994).  

Therefore, the Veteran's appeal is denied as a matter of law.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law, 
and not the evidence, is dispositive of a claim, such claim 
should be denied because of the absence of legal merit or the 
lack of entitlement under the law).

Because the application of the law to the undisputed facts is 
dispositive of the claim on appeal in this case, no 
discussion of VA's duties to notify and assist is necessary.  
See Mason v. Principi, 16 Vet. App. 129 (2002).


ORDER

Entitlement to nonservice-connected pension benefits is 
denied.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


